The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 08/23/2019.
Claims 1-20 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 2019/0266196, hereinafter Boyce) in view of Morariu et al. (US 2020/0175095, hereinafter Morariu).
 	 
 	Re claims 1, 8, and 14, Boyce teaches a method for detecting changes between documents comprising: 
 	training a machine learning classifier with one or more sections within an initial document to learn classifications for the sections, wherein the one or more sections of the initial document serve as the classifications (fig. 3, numeral 302, training documents. Also see [0095]-[0097], tesing documents …. different categories of document and document sections); 
 	applying one or more second sections of a second document to the machine learning classifier to classify the one or more second sections (fig. 3 and [0095], a classifier 312 that is able to accept an input documents 314 from various sources, such as customers or end users, and generate classifications 316 for the documents and document sections); and 
 	mapping the one or more second sections to the one or more sections of the initial document based on the classification of the one or more second sections ([0075]-[0078], color coding used for section of candidate document and the viewing party). 
Boyce teaches training documents (fig. 3) but might not explicitly teach training a machine learning classifier. However, it is taught by Morariu ([0018], machine learning model).
Marariu also teach applying classification to section of a document (fig. 3 and [0046], The electronic document 304 includes an example of bounding boxes applied by the object recognition engine 112 during the performance of object recognition rules 113. The object recognition engine 112 performs object recognition rules 113 and identifies a set of objects 306a, 306b, 306c. In this example, the first object recognition rule identifies an object “paragraph.” The object recognition engine 112 identifies objects 306a and 306c to meet the parameters of the first object recognition rule. The object recognition engine 112 generates a tensor representation (e.g., a rule feature map) indicating the presence of these identified objects).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Morariu’s content into Boyce’s invention because it would provide user an enhanced machine learning that could be used for identifying text paragraph objects.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyce in view of Morariu and further in view of Nelson et al.  (US 2020/0293616, hereinafter Nelson).
Re claims 2, 9, and 15, Boyce does not explicitly teach further comprising: 
 	comparing the mapped sections to detect changes within the one or more second sections relative to the one or more sections of the initial document; and 
 	presenting the one or more second sections indicating the detected changes. 
However, Nelson teaches:
 	comparing the mapped sections to detect changes within the one or more second sections relative to the one or more sections of the initial document (figs. 3a-c and [0123], identifying inline text changes that may contain comments or edits between documents. Also see fig. 11, displaying identified changes between document 1 and 2); and 
 	presenting the one or more second sections indicating the detected changes (fig. 11, displaying identified changes between document 1 and 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Nelson’s content into the combination of Morariu and Boyce’s invention because it would provide user an system wherein changes of the text in a document can be identified and displayed.
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyce in view of Morariu and further in view of Zuev et al.  (US 2019/0385054, hereinafter Zuev).
Re claims 3, 10, and 16, Boyce does not explicitly teach wherein the initial document includes a policy comprising a medical clinical trial. However, it is taught by Zuev ([0023], electronic document include information about the medical policy). Zuev also teaches training a learning machine model ([0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Zuev’s content into the combination of Morariu and Boyce’s invention because it would provide user a plurality of different type of content to be examined by a machine learning model.

Allowable Subject Matter
Claims 4-7, 11-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177